Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.

Amendment Entry
3.	Applicant’s response to the Final Office Action mailed 8/21/20 is acknowledged (paper filed 1/21/21). In the amendment filed therein claims 1-6 were modified. Claims 1-19 are pending.
4.	Claims 1 and 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/19.
5.	Currently, claims 2, 3, and 7-19 are under consideration.  
6.	 Rejections and/or objections of record not reiterated herein have been withdrawn.


S NECESSITATED BY AMENDMENTS 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2, 3, and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A.	Claims 2, 3, and 7-19 recite the phrase "fragment thereof”, however it is unclear how to define fragment(s) and/or partial peptides that are considered to relate to the binding reagents in the instantly claimed method. The specification does not teach examples of the required components of the recited "fragment thereof” that contain conserved regions allowing for the claimed detection procedure. The phrase "fragment thereof” are vague and indefinite because the characteristics needed to determine whether an unknown could be considered immunologically detectable while being a "fragment thereof” is unknown. It is unclear how to define what portions of the construct are being claimed and which conserved regions are necessary for operable utility. In other words, the claims do not clearly identify what is being measured. 

Response to Arguments 
It is Applicant’s contention that a person of ordinary skill level in the art, having the benefit of the teachings of the specification and in the context of the pending claims, would readily understand the meaning the phrase “full length human Fc gamma receptor I or an Fc-region binding fragment thereof’ to be “full length human Fc gamma receptor I of a fragment of Fc gamma receptor I that binds an Fc-region (of an antibody)”.
Fc gamma receptor I is known to bind to the Fc region of IgG molecules. Thus, it is Applicant’s position that a skilled artisan would experience no ambiguity in the meaning of “Fc-region binding fragment thereof’ in the context of the instant claims, i.e., that such a person would understand that the phrase “Fc-region binding fragment (of Fcgamma receptor I)” would mean the portion of Fcgamma receptor I that binds to the Fc region of various IgGs.
Moreover, it is Applicant’s position that determining what constitutes an “Fc-region binding fragment (of Fcgamma receptor I)” is well within the purview of such a person using techniques and methodologies commonly used in the art.
	This argument was carefully considered but not found persuasive because the claims are not limited to only the Fc-binding region of full length human Fc gamma receptor I.  As recited the claims read on any fragment (two amino acids) found within the Fc-binding region (fragment thereof).  
antibody that interacts with cell surface receptors called Fc receptors and some proteins of the complement system. This property allows antibodies to activate the immune system. In IgG, IgA and IgD antibody isotypes, the Fc region is composed of two identical protein fragments, derived from the second and third constant domains of the antibody's two heavy chains; IgM and IgE Fc regions contain three heavy chain constant domains (CH domains 2–4) in each polypeptide chain. It is not clear if Applicant intends to claim the Fc binding region or any fragment contained within the Fc binding region. It is suggested that the claims merely recite “an Fc binding region of full length human Fc gamma I. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 2, 3, and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 2, 3, and 7-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
Claims 2, 3, and 7-19 are drawn to methods utilizing fragments thereof or fragments of specific binding partners that identify an anti-drug antibody (ADA) or effector function ……drug antibody (EFS-DA).  
The written description is not commensurate in scope with the claims drawn to the use of any and all "fragments thereof”. Neither the specification nor the claims teach how to define or obtain the claimed “fragments thereof”. For example, the claims do not appear to require a specific binding partner with binding affinity for a portion of a specific peptide or peptide fragment of interest. Accordingly it is not known what will encompass the intended analytic or fragment. There is no guidance as to what the "fragment thereof” read on the instant claims. There is no guidance as to what the "peptide fragments thereof” can or cannot be used in the method being claimed. Accordingly it is not known what will encompass the intended analytic/fragments/fragments thereof. There is no guidance as to what the "fragment thereof” read on the instant claims. 

Thus, the recited "fragment thereof’ could result in complexes not taught and enabled by the specification. Vas-Cath link. 11". Mazurka, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). 
The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). 
The skilled artisan cannot envision the detailed structure of the claimed composition, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. 

Response to Arguments 
It is Applicant’s contention that a person of ordinary skill level in the art, having the benefit of the teachings of the specification and in the context of the pending claims, would readily understand the meaning the phrase “full length human Fc gamma receptor I or an Fc-region binding fragment thereof’ to be “full length human Fc gamma receptor I of a fragment of Fc gamma receptor I that binds an Fc-region (of an antibody)”.
Fc gamma receptor I is known to bind to the Fc region of IgG molecules. Thus, it is Applicant’s position that a skilled artisan would experience no ambiguity in the meaning of “Fc-region binding fragment thereof’ in the context of the instant claims, i.e., that such a person would understand that the phrase “Fc-region binding fragment (of Fcgamma receptor I)” would mean the portion of Fcgamma receptor I that binds to the Fc region of various IgGs.
Moreover, it is Applicant’s position that determining what constitutes an “Fc-region binding fragment (of Fcgamma receptor I)” is well within the purview of such a person using techniques and methodologies commonly used in the art.
	This argument was carefully considered but not found persuasive because the claims are not limited to only the Fc-binding region of full length human Fc gamma receptor I.  As recited the claims read on any fragment (two amino acids) found within the Fc-binding region (fragment thereof).  
antibody that interacts with cell surface receptors called Fc receptors and some proteins of the complement system. This property allows antibodies to activate the immune system. In IgG, IgA and IgD antibody isotypes, the Fc region is composed of two identical protein fragments, derived from the second and third constant domains of the antibody's two heavy chains; IgM and IgE Fc regions contain three heavy chain constant domains (CH domains 2–4) in each polypeptide chain. It is not clear if Applicant intends to claim the Fc binding region or any fragment contained within the Fc binding region. It is suggested that the claims merely recite “an Fc binding region of full length human Fc gamma I. 

9. 	For reasons aforementioned, no claims are allowed.	

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-2720839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
5/8/21

/LISA V COOK/Primary Examiner, Art Unit 1642